PER CURIAM.
Appellant seeks review of his judgment of his conviction and sentence for burglary. The judicial error assigned is the action of the trial court in denying appellant’s motion to suppress evidence. However, after the court refused to suppress the evidence in question the appellant entered a plea of nolo contendere without a reservation of the right to appeal the order denying his motion to suppress. Having failed to reserve the right to appeal, appellant is not entitled to the review he seeks. Hand v. State, 334 So.2d 601 (Fla.1976); Eisenman *921V. State, 320 So.2d 34 (Fla. 4th DCA 1975); Jackson v. State, 294 So.2d 114 (Fla. 4th DCA 1974).
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
CROSS, DOWNEY and LETTS, JJ., concur.